 

Exhibit 10.1

 

FIRST AMENDMENT

TO WELLESLEY BANK

EMPLOYEE SEVERANCE COMPENSATION PLAN

 

FIRST AMENDMENT to the Wellesley Bank Employee Severance Compensation Plan (the
"Plan") dated as of September 25, 2019.

 

WHEREAS, Wellesley Bank (the "Bank") maintains the Plan for the benefit of
Covered Employees (as defined in the Section C of the Plan);

 

WHEREAS, Section M of the Plan provides that the Plan may be amended at any time
by the Board of Directors of the Bank prior to the occurrence of a Change in
Control (as defined in the Plan); and

 

WHEREAS, a Change in Control has not occurred as of the date hereof and the Bank
has determined that certain modifications to the Plan are necessary and
appropriate to its effective operation;

 

NOW, THEREFORE, in consideration of the premises and mutual promises and
obligations set forth herein, the Plan is hereby amended as the first date noted
herein as follows:

 

First Change

 

Section C, paragraph (b) shall be deleted in its entirety and replaced with the
following new paragraph (b):

 

"(b)    Notwithstanding the foregoing, no employee shall be eligible for a
Change in Control Severance Benefit if, at the time of his termination of
employment, the employee is a party to an individual employment agreement,
change in control agreement or any other severance arrangement that provides a
cash payment upon a change in control."

 

Second Change

 

Section D, paragraph (b) shall be deleted in its entirety and replaced with the
following new paragraph (b):

 

"(b)    As a condition to receiving a Change in Control Severance Benefit under
this Plan, a Participant shall deliver to the Bank (or its successor) a general
release no later than the 46th calendar day following the date of his or her
termination of employment, and shall not revoke said general release. The
general release shall be in the form attached hereto as Exhibit A. The Change in
Control Severance Benefit will be paid in a lump sum no later than the pay
period following the pay period in which the general release becomes effective."

 



 

 

 

Third Change

 

The following new Section O shall be added:

 

" O.    Section 409A of the Internal Revenue Code

 

This Plan is intended to comply with the separation pay exemption or the
short-term deferral exemption under Section 409A of the Internal Revenue Code,
as amended (the "Code"). If any payment is subject to (rather than exempt from)
Section 409A, this Plan will be interpreted and administered to comply with
Section 409A, and any such payment subject to Section 409A that is to be made
upon a termination of employment (i) will only be made upon a "separation from
service" under Section 409A, and (ii) if a Participant is a "specified employee"
(as determined under Section 409A) at the time of separation from service, will
not be made until six (6) months and one day after the Participant's separation
from service to the extent required under Section 409A."

 

In all other respects, the terms and conditions of the Plan are hereby ratified
and affirmed.

 

IN WITNESS WHEREOF, the Bank, by a duly authorized representative, has executed
this amendment, effective as of the date first written above.

 

  By: /s/ Thomas J. Fontaine     Duly authorized officer of Wellesley Bank

 



 

 

